Citation Nr: 0410986	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from November 21, 1990 to 
May 9, 1991, to include a period of active service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
In addition, the veteran had periods of active duty for training 
as a member of the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of January 
2002, by the No. Little Rock, Arkansas Regional Office (RO), which 
denied the veteran's claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The veteran perfected 
a timely appeal to that decision.  A VA compensation examination 
was conducted in September 2002.  A supplemental statement of the 
case (SSOC) was issued in September 2002.  

In May 2002, the veteran testified at a personal hearing before a 
Decision Review Officer at the RO.  A transcript of that hearing 
is of record.  She previously requested a video hearing before a 
Veterans law Judge.  However, in May 2003, the veteran withdrew 
her request for such a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by the RO.  

2.  The veteran is a Persian Gulf veteran.  

3.  The record establishes that the veteran has a diagnosis of 
PTSD.  

4.  Competent medical evidence shows that the veteran's PTSD is 
related to her active military service during the Persian Gulf 
War.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This Act is applicable to all claims filed on or 
after the date of its enactment, November 9, 2000, or filed before 
that date and not yet final.  This new law eliminates the concept 
of a well-grounded claim and redefines VA's obligations insofar as 
properly notifying and assisting veterans in developing their 
claims.  In view of the Board's decision to allow the veteran's 
appeal in full, there is no need to discuss VA's compliance with 
the VCAA.  

II.  Factual background.

The veteran entered active duty in November 1990.  The service 
records document that the veteran served with a maintenance 
company in the Gulf War.  The service medical records are negative 
for any complaints, findings or diagnosis of a psychiatric 
disorder.  The records do show that the veteran was admitted to a 
hospital in April 1991 for treatment of dehydration.  

The veteran's application for service-connection for PTSD (VA Form 
21-526) was received in November 2001.  Submitted in support of 
the veteran's claim was a private treatment report, dated in 
August 2001, indicating that the veteran was very depressed.  The 
veteran indicated that it was like a chore for her to get up and 
get going every day.  She experienced a lot of stress, with no 
control over her emotions; she felt unstable.  The veteran 
reported having problems with nightmares and difficulty sleeping.  
The veteran also reported that she recently lost her grandmother 
who partially raised her.  On mental status examination, it was 
noted that she was appropriately dressed and groomed.  She became 
very tearful.  She also reported a lack of energy to do much of 
anything for the past 4 to 5 months.  The pertinent diagnosis was 
major depression, severe.  

Received in December 2001 was a PTSD questionnaire completed by 
the veteran, wherein she indicated that she was stationed in Saudi 
Arabia during the period from 1990 to 1991; she was assigned to 
the 224th Maintenance Company.  The veteran reported that, in 
January 1991, the port where her unit was stationed in Saudi 
Arabia was blown up and many American soldiers were killed and 
injured.  The veteran noted that her unit had just departed that 
area.  She indicated that her campsite was on the perimeter of 
Kuwait and Iraq; as a result, they constantly heard the sounds of 
guns and missiles exploding.  She noted that the ground shook from 
the after affects, patriots and tanks going by at all times of the 
day and night.  

Received in March 2002 were VA progress notes, dated from January 
to March 2002, which show that the veteran received ongoing 
clinical evaluation for several disabilities, including a 
psychiatric disorder, diagnosed as PTSD and depression.  During a 
clinical visit in January 2002, the veteran reported problems with 
depression and anxiety ever since her return from Saudi Arabia in 
1991.  She indicated that she even had difficulty getting out of 
bed in the morning.  She also reported losing her hair.  The 
veteran also noted experiencing auditory hallucinations.  She 
stated that she gets very nervous and wants to run away.  The 
veteran also reported having panic attacks, difficulty sleeping, 
and headaches.  Her difficulty sleeping is caused by nightmares of 
someone trying to kill her.  She noted that she last worked in 
August 2001 when her psychiatrist told her to stop working because 
of her nerves.  Following an evaluation, the impression was 
depression, anxiety and panic disorder, by history.  In another VA 
progress note, dated January 31, 2002, the examiner stated that 
the veteran appeared to be suffering from PTSD with depressed and 
anxious features from her experiences in Desert Storm.  The 
pertinent diagnosis was prolonged PTSD stemming from experiences 
in the Gulf War, with comorbid depression and w/o comorbid 
substance abuse.  

During a subsequent clinical visit in February 2002, the veteran 
indicated that she felt that her life was often threatened while 
stationed in Saudi Arabia.  She was scared with prolonged stress 
of thoughts about dying.  The veteran recalled hearing the noise 
and rumble of the bombs while in a shelter.  She also watched 
Kuwait explosives and lived in complete darkness as a result of 
the oil spills.  The veteran indicated that she was hospitalized 
for dehydration; during that period of hospitalization, she saw 
children that were injured from the explosions.  Following a 
mental status examination, the pertinent diagnosis was PTSD, 
chronic.  

At her personal hearing in May 2002, the veteran indicated that, 
before going to Saudi Arabia, she was very outgoing, active and 
just a roundabout person.  It was noted that she whizzed through 
basic training and excelled in advance training; suddenly, her 
unit was sent to Saudi Arabia.  The veteran indicated that she was 
so anxious that she fainted while boarding the plane to Saudi 
Arabia; she just remembered waking up strapped in her seatbelt in 
the air.  The veteran testified that she felt in danger because of 
her unit's location; she noted that they didn't have as much 
protection as those on the front line.  The veteran indicated that 
she saw tanks every day and was awakened by missiles that 
destroyed her nerves.  The veteran also testified that she was 
hospitalized for dehydration; at that time, she saw the bodies of 
civilians who had been caught in the fighting.  The veteran 
indicated that she was still having nightmares involving her 
experiences in Saudi Arabia; she stated that she has spent many 
years trying to forget everything she experienced in service.  

Submitted at the hearing was a copy of a letter, dated January 19, 
1991, which the veteran wrote to her sister while stationed in 
Saudi Arabia during Operation Desert Shield.  Although she stated 
that she was located about 300 miles from the warfare, there were 
continuing threats of bombs and missiles.  

Also submitted at the hearing was a statement from an individual 
who served with the veteran, dated in January 2002, verifying that 
she knew the veteran and was aware of the problems she experienced 
while attached to the 224th Maintenance deployed to Saudi Arabia.  
The individual noted that the veteran suffered from severe 
depression, anxiety and insomnia; she noted that the veteran also 
experienced mood swings.  She also noted that the veteran's 
symptomatology affected her social relationships within the unit.  
She further noted that the veteran reported to sick call several 
times, without relief of her symptoms.  She indicated that, upon 
their return to the United States, she learned that the veteran 
was still experiencing the same problems she had in service.  

On the occasion of a VA examination in September 2002, the veteran 
indicated that her nerves were shot.  The veteran reported 
recurring nightmares and difficulty sleeping.  The veteran 
indicated that she sometimes get stuck in a nightmares and cannot 
wake herself up; when she does wake up, she is very nervous and 
sweaty.  The veteran noted that she does not watch television, 
listen to the radio, and does not even open her blinds.  She 
indicated that she dwells on her experiences in the Persian Gulf 
and the death she saw.  She reported being easily startled by 
noises; event the sound of people talking upsets her.  The veteran 
reported being uncomfortable in crowds.  The veteran indicated 
that one of the most traumatic things that happened to her in the 
Gulf war was when she was hospitalized for dehydration; she felt 
stuck there.  She was alone, lost and scared.  The veteran also 
reported seeing kids, women, and men who were caught in a 
crossfire; they were obviously burned.  She recalled the children 
moaning and crying.  The veteran indicated that she was previously 
married, but is now divorced; her husband said that she was 
difficult to get along with.  She reported having problems 
interacting with people.  

On mental status examination, the veteran made minimal eye 
contact.  The examiner noted that the veteran was fully 
cooperative and gave no reason to doubt the information she 
provided.  She appeared extremely anxious; her legs shook most of 
the examination.  Speech was within normal limits with regard to 
rate and rhythm.  The predominant moods were ones of marked 
anxiety and depression.  Affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight.  No loosening of the associations were noted, and there was 
no confusion.  No gross impairment in memory was observed and the 
veteran was oriented in all spheres.  No hallucinations or 
delusions were noted during the examination.  She denied suicidal 
or homicidal ideations.  Insight and judgment were adequate.  The 
pertinent diagnosis was PTSD, chronic; the examiner assigned a 
Global Assessment of Functioning score of 38.  The examiner stated 
that there appeared to be a clear nexus between the Gulf war 
stressors the veteran reported and her PTSD symptomatology.  She 
also felt that the veteran might have diagnosable panic disorder 
and major depressive disorder, secondary to PTSD.  

III.  Legal Analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection for certain chronic diseases, including psychoses, will 
be presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 C.F.R. 
§ 3.304(f) (2003); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence supports the claim or is in relative equipoise, 
the veteran prevails.  When a fair preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The evidence shows that, during her period of active duty, the 
veteran was hospitalized for dehydration.  The veteran testified 
that, during that time, she saw the bodies of civilians who had 
been injured in the explosions and bombings.  She further alleges 
that she was in constant fear of her life because of the location 
of her unit, and the fact that they were not very protected.  She 
cited the fact that her location was attacked and many people died 
shortly after they had left that particular location.  In support 
of her claim, the veteran has submitted a copy of a letter written 
to her sister while she was in Saudi Arabia, in January 1991, 
describing her fears about the continuing threats of bombs and 
missiles.  She also submitted a lay statement, from someone who 
served with her, attesting to having knowledge of the problems the 
veteran experienced while on active duty.  Based on this 
information, the veteran's assertions of service stressors are 
sufficiently verified.  

Furthermore, the veteran's PTSD, diagnosed in conjunction with VA 
examination in September 2002 was based, in part, on these 
reported stressors.  The VA examiner specifically determined that 
there was a clear nexus between the veteran's PTSD and her Gulf 
War stressors.  Additionally, a diagnosis of PTSD was made in 
conjunction with outpatient treatments.  The record also shows 
that the veteran has been variously diagnosed with psychiatric 
impairment other than PTSD, to include depression, anxiety and 
panic disorder.  

Therefore, the evidence of record demonstrates that the veteran 
has been diagnosed with PTSD by VA physicians on the basis of the 
aforementioned in-service stressor.  There is no competent 
evidence rebutting the diagnoses of PTSD.  This medical evidence 
not only shows that the veteran has been diagnosed with PTSD in 
accordance with DSM-IV, but that there is a link between the 
diagnosis and the stressor alleged.  Accordingly, resolving doubt 
in the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for PTSD.  

When after consideration of all the evidence and material of 
record, there is an approximate balance of positive and negative 
evidence, the benefit of the doubt in resolving each issue shall 
be given to the veteran.  In light of the diagnosis of PTSD based 
on the veteran's stressors, the Board finds that the evidence is 
in equipoise.  As such, the benefit of the doubt is resolved in 
favor of the veteran.  38 C.F.R. § 3.102.  Accordingly, service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                     
______________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



